Exhibit 10.4


COMFORCE CORPORATION
 
RESTATED DEFERRED VACATION PLAN
 
AS CONTINUED IN EFFECT PURSUANT TO THE RESOLUTIONS ADOPTED BY THE COMPANY’S
STOCK OPTION AND COMPENSATION COMMITTEE AND BOARD OF DIRECTORS EFFECTIVE AS OF
OCTOBER 30, 2006
 
1.
Purpose of Plan

 
The purpose of the Deferred Vacation Plan (the “Plan”) is to compensate certain
officers and key management employees (“Employees”) who render services to
COMFORCE Corporation, a Delaware corporation (“COMFORCE”), and/or any of its
subsidiaries that are 80% or more owned by it (collectively, together with
COMFORCE, the “Company”), and who, for business reasons, have had to forgo all
or part of a vacation (“Forgone Vacation”) otherwise due.
 
2.
Administration

 

 
The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company. Subject to the provisions of the plan,
the Committee shall have exclusive power to select the Employees to participate
in the Plan (“Participant”) and the time or times when such participation will
take place. The authority granted to the Committee by the preceding sentence
will be exercised based upon recommendations received from the management of the
Company.

 

 
The Committee shall have authority to interpret the Plan, to adopt and revise
rules and regulations relating to the Plan, to determine the conditions subject
to which amounts shall be accrued or paid and to make determinations which it
believes necessary or advisable for the administration of the Plan.
Determinations by the Committee shall be made by majority vote and shall be
final and binding on all parties with respect to all matters relating to the
Plan.

 
3.
Earnings of Credits

 

 
(a)
Participants shall earn one (1) deferred credit (“Deferred Credit”) for each
full day of a Foregone Vacation in excess of 10 days in each year that the Plan
is in effect as to any Participant, which in no event shall exceed 10 days in
any calendar year.

 

 
(b)
Participants may, in the discretion of the Committee, be given credit for some
Forgone Vacations that occurred before the Plan was adopted and in such case,
the Committee will advise each Participant of the amount of Deferred Credits
deemed earned and the value thereof (which likewise is determined at the
discretion of the Committee).

 

 
(c)
Except for Deferred Credits noted in (b) above, the value of a Deferred Credit
shall be 20% of the Participant's weekly salary at the time of the Forgone
Vacation.

 
 

--------------------------------------------------------------------------------


 

 
(d)
The Deferred Credit shall earn simple interest at the rate of 5% per annum. The
Deferred Credit and the accrued interest thereon shall be called the "Total
Deferred Credit".

 

 
(e)
As of the beginning of each year following the adoption of the Plan, each
Participant will be informed of the value of his or her Total Deferred Credits.

 

 
(f)
A Participant shall earn Deferred Credits from the date that the Plan is in
effect as to such Participant until the earlier of (i) the date Participant
ceases to be an employee of the Company (“Employment Termination Date”) or (ii)
the date a Change of Control (as hereinafter defined) shall occur (the
“Termination Date”).

 

 
(g)
A “Change of Control” means a change in ownership or effective control of
COMFORCE, or in the ownership of a substantial portion of the assets of
COMFORCE, as provided in regulations promulgated under Section 409A of the
Internal Revenue Code, as amended.

 
4.
Payment of Deferred Credit

 

 
(a)
Subject to the provisions of Sections 4(b) and (c),

 

 
(i)
in the case of any Participant who is not a Specified Employee (as defined
below), on the first day of the calendar quarter next following the Employment
Termination Date, payments of the Total Deferred Credit shall begin and will
continue on the first day of each succeeding eleven calendar quarters until the
Total Deferred Credit has been paid (each a "Payment Date"); and

 

 
(ii)
in the case of any Participant who is a Specified Employee, on the first day of
the calendar quarter that begins at least six (6) months following the
Employment Termination Date, payments of the Total Deferred Credit shall begin
and will continue on the first day of each succeeding eleven calendar quarters
until the Total Deferred Credit has been paid (each a "Payment Date").

 

 
The term “Specified Employee” shall have the meaning ascribed to such term under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code.

 

 
The amount of each quarterly payment shall be determined by dividing the Total
Deferred Credit by twelve and then, at each Payment Date, adding interest to the
quotient at the rate of 5% per annum from the Termination Date to the Payment
Date

 

 
(b)
If a Change of Control shall occur prior to the Employment Termination Date, the
Company shall make a lump sum cash payment to the Participant on the date of the
Change of Control in an amount equal to the Total Deferred Credit.

 

 
(c)
If a Change of Control shall occur following the Employment Termination Date but
prior to the final Payment Date,

 
 
2

--------------------------------------------------------------------------------


 

 
(i)
in the case of a Participant who is not a Specified Employee, the Company shall
make a lump sum cash payment to the Participant on the date of the Change of
Control in an amount equal to the balance of the Total Deferred Credit that
remains unpaid immediately prior to such payment; and

 

 
(ii)
in the case of a Participant who is a Specified Employee, the Company shall make
a lump sum cash payment to the Participant on the later of (A) the date that is
six (6) months following the Employment Termination Date or (B) the date of the
Change of Control, in an amount equal to the balance of the Total Deferred
Credit that remains unpaid immediately prior to such payment.

 
(d)     If the Participant is not alive at any Payment Date the amounts payable
shall be paid instead to the spouse of the Participant or if none, to the
Participant's estate.
 
5.
Claims Procedure

 

 
In the event that a Participant (or the beneficiary of a Participant)
("Claimant") does not receive any Plan benefit that is claimed, such person
shall be entitled to consideration and review as provided herein. Such
consideration and review shall be conducted in a manner designed to comply with
section 503 of the Employee Retirement Income Security Act of 1974.

 

 
Upon receipt of any written claim for benefits, the Committee shall be notified
and shall give due consideration to the claim presented. If the claim is denied
to any extent by the Committee, the Committee shall furnish the Claimant with a
written notice setting forth (in a manner calculated to be understood by the
Claimant):

 

 
(a)
the specific reason or reasons for denial of the claim;

 

 
(b)
a specific reference to the Plan provisions on which the denial is based;

 

 
(c)
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 
(d)
an explanation of the provisions of this section.

 
A Claimant, who has a claim denied, may appeal to the Committee for
reconsideration of that claim. A request for reconsideration under this section
must be filed by written notice within sixty (60) days after receipt by the
Claimant of the notice of denial.
 
Upon receipt of an appeal, the Committee shall promptly take action to give due
consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Committee feels such a hearing is necessary. In
preparing for this appeal, the Claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal, the Committee shall
issue a written decision, which shall be binding on all
 
 
3

--------------------------------------------------------------------------------


 
parties. The decision shall be written in a manner calculated to be understood
by the Claimant and shall specifically state its reasons and pertinent Plan
provisions on which it relies. The Committee's decision shall be issued within
sixty (60) days after the appeal is filed, except that if a hearing is held, the
decision may be issued within one hundred twenty (120) days after the appeal is
filed.
 
The Committee may designate one or more of its members or any other person of
its choosing to make any determination otherwise required under this section.
 
6.
Benefits Subject to Company Creditors

 

 
All amounts due Employees under the Plan constitute a liability to the Company.

 

 
The Company may, although it is not required to, segregate any funds for the
purposes of this Plan but, in the event of such segregation, such amounts will
remain part of the Company’s general assets and will be subject to the claims of
the Company’s general creditors.

 
7.
Withholding

 

 
The Company has the right to deduct from all payments paid pursuant to the Plan
any taxes required by law to be withheld with respect to such payments.

 
8.
Vesting

 

 
Subject to the provisions of this agreement, the Employee shall be fully vested
in his Aggregate Sum except that he shall forfeit all such amounts in the event
that his termination of employment caused by or results from (i) the Employee
having been convicted of a felony, a crime of moral turpitude, or any crime
involving the Company (other than pursuant to actions taken at the direction of
or with approval of the Board of Directors; or (ii) a determination by the Board
of Directors that the Employee was engaged in fraud, misappropriation or
embezzlement.

 
9.
Miscellaneous Provisions

 

 
(a)
No Employee shall have any claim or right to become a participant under the
Plan.

 

 
(b)
Neither the Plan nor any action taken hereunder shall be construed as giving any
Employee any right to be retained in the employ of the Company.

 

 
(c)
Except when otherwise required by the context, any masculine terminology in this
document shall include the feminine and any singular terminology shall include
the plural.

 

 
(d)
The right of any Employee (or beneficiary of an Employee) to any benefit or to
any payment hereunder shall not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind.

 
 
4

--------------------------------------------------------------------------------


 

 
(e)
The provisions of this Plan shall be construed, administered, and enforced in
accordance with the laws of the State of New York, other than its laws
respecting choice of law, to the extent not pre-empted by federal law.

 

 
(f)
If an Employee (or beneficiary of an Employee) entitled to receive any benefits
hereunder is determined by the Committee to be legally incapable of giving valid
receipt and discharge for such benefits, the benefits may be paid to the duly
appointed personal representative of such person.

 
10.    Amendment of the Plan
 
The board of Directors of the Company may alter or amend the Plan from time to
time and at any time or terminate the Plan at any time. No amendment to the Plan
or its termination may alter, impair or reduce the Total Deferred Credit accrued
for any Participant up to the time of such amend termination, nor will any
amendment or plan termination allow payments to be made in a manner so as to be
an impermissible acceleration under section 409A of the Internal Revenue Code.
 

 
 
5